Citation Nr: 1020277	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  98-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chest pain, claimed 
as heart disease, to include consideration as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a headache 
disorder, to include to include consideration as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a sleep disorder, 
to include consideration as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for frequent bowel 
movements, to include consideration as a qualifying chronic 
disability under 38 C.F.R. § 3.317. 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
September 1993, including duty in the Southwest Asia Theater 
from January 25, 1991 to May 5, 1991.  

He also served on active duty from September 20, 1993, to 
June 5, 1996, but he was discharged from the latter period of 
service under other than honorable conditions, and a January 
1998 Administrative Decision concluded that the character of 
discharge from this latter period of service was a bar to 
payment of VA benefits.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 1998 and December 2004 rating decisions.  
The Board has remanded the case for additional development on 
several occasions, most recently in October 2006.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.

In April 1999, June 2003, and January 2006, the Veteran 
testified before Veterans Law Judges.  The judge who 
conducted the April 1999 hearing has since retired.  

In August 2006, the Veteran requested service connection for 
spots on his lung; in March 2009, the Veteran submitted a 
claim for an increased rating for PTSD and joint and chronic 
knee pain; in April 2009, the Veteran requested service 
connection for a left knee condition and an increased rating 
for his service connected disabilities; and, in August 2009, 
the Veteran indicated that he had undergone surgery on his 
right shoulder and he requested a temporary 100 percent 
convalescent rating.  Additionally, the Veteran filed a claim 
in December 2009 for entitlement to benefits under 38 U.S.C. 
§ 1151 for residuals of his shoulder operation.  As these 
issues have not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran developed the symptom 
of atypical chest pain while serving in the Southwest Asia 
region during the Gulf War; this symptom has continued to the 
present day and has not been attributed to a known diagnosed 
heart disability.  

2.  The evidence shows that it is less likely than not that 
the Veteran's hypertension was caused by or began during his 
time in service, or that the disorder was manifest within a 
year of service.

3.  The evidence shows that, while serving in the Southwest 
Asia region during the Gulf War, the Veteran developed 
headaches which have continued to the present day and no 
medical consensus has been found to explain the headaches.

4.  The evidence shows that the Veteran developed sleeping 
problems while serving in the Southwest Asia region during 
the Gulf War; these problems have continued to the present 
day and have not been attributed to a known disability.

5.  The evidence demonstrates that the Veteran developed 
frequent bowel movements during service; these problems have 
continued to the present day and have not been attributed to 
a known disability. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for non-cardiac chest 
pain, as a qualifying chronic disability due to the Persian 
Gulf War, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301, 3.303 (2009).  

3.  The criteria for service connection for headaches, as a 
qualifying chronic disability due to the Persian Gulf War, 
have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2009).  

4.  The criteria for service connection for a sleep disorder, 
as a qualifying chronic disability due to the Persian Gulf 
War, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  

5.  The criteria for service connection for frequent bowel 
movements, as a qualifying chronic disability due to the 
Persian Gulf War, have been met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Chest pain, claimed as heart disease

The Veteran has filed a claim alleging that he has heart 
disease that began during his time in service.  The main 
evidence he has advanced in support of this claim is that he 
had chest pains while in service, and he believes that chest 
pains are indicative of heart disease.  The Board recognizes 
that a Veteran complains about symptoms and not disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In this case, while the Veteran complains of 
"heart disease" it is clear from his statements that he is 
referring to the chest pains that he began experiencing while 
in service and not actually to a clinically diagnosed heart 
condition.  As such, the Board has captioned the issue on 
appeal as entitlement to service connection for chest pain, 
claimed as heart disease, in order to address the essence of 
the Veteran's claim.  

In doing so, the Board will consider whether the Veteran has 
heart disease, an undiagnosed disability manifested by chest 
pain, or hypertension as a result of his time in service.  
However, as will be discussed in greater detail below, the 
record does show that the Veteran developed chest pain in 
service but no medical explanation has been found to explain 
the onset of the chest pain, although the medical evidence 
has concluded that the chest pain is not evidence of a 
specific heart disability.  

In a statement that was received in August 1997, the Veteran 
recalled that while he was stationed in the Persian Gulf 
region, he passed out on the battlefield.  He believes he had 
heart failure, and he has recalled waking up in a hospital 
where he contends that a doctor showed him where his heart 
had stopped and skipped several times. 

Service treatment records do not actually show that heart 
failure ever occurred, but they do show that the Veteran was 
treated in April 1991 for severe anterior chest pain while in 
the Persian Gulf.  He was evacuated to Germany where it was 
noted in May 1991 that he had a history of questionable 
cardiac problems, and it was noted that the Veteran had ill-
defined episodes of atypical chest pain.  The doctor stated 
that the pain sounded musculoskeletal in nature as it was 
positional and there was positive chest wall tenderness.  The 
Veteran was given treadmill, Holter, echocardiogram, and lab 
testing after which the doctor stated that his overall 
impression was that there was no serious cardiac disease 
present.  In July 1992, the Veteran again presented for 
treatment of a chest pain.  It was noted that an EKG showed 
positive left ventricular hypertrophy, although the doctor 
stated that she doubted cardiac involvement.  In May 1994, an 
ECG was noted to be borderline, showing sinus bradycardia 
with 1st degree AV block, with minimal voltage criteria for 
left ventricular hypertrophy.  In May 1994 the Veteran was 
found to have chest pain syndrome, but again no cardiac 
related disability was diagnosed.  In October 1995 it was 
again noted that the Veteran had chronic atypical chest pain.

Following service, the Veteran has continued to complain 
about chest pain.  For example, at a VA examination in 
February 1998, the Veteran complained about occasional sharp 
chest pain; at a hearing before the Board in April 1999, he 
recalled being treated for chest pain and shortness of breath 
in service and he stated that he continued to have shortness 
of breath, fatigue, and tightness in his chest; at a VA 
examination in December 1999, the Veteran complained about 
occasional chest pain; in July 2005, the Veteran wrote to 
indicate that he had chest pain, shortness of breath, light 
headedness and blurred vision; at a hearing before the Board 
in 2006, the Veteran indicated that he continued to have 
problems with chest pain and shortness of breath; and, at a 
VA examination in May 2007, the examiner indicated that the 
Veteran continued to complain of constant chest pain in the 
mid-sternal area and to the left axillary area in the left 
lower rib area and inferior axillary regions.

As described in these records, the medical evidence has 
unquestionably concluded that the chest pain is not 
indicative of heart disease.  As noted above, service 
treatment records, while showing findings of atypical chest 
pain, are completely void of any finding of a specific heart 
condition. The Veteran was given treadmill, Holter, 
echocardiogram, and lab testing after passing out, but the 
doctor stated that his overall impression was that there was 
no serious cardiac disease present; in July 1992, the Veteran 
again presented for treatment of a chest pain, but the doctor 
stated that she doubted cardiac involvement; and, in May 1994 
the Veteran was found to have chest pain syndrome, but again 
no cardiac related disability was diagnosed.

Following service, the Veteran's heart was found to be a 
normal size at a VA examination in February 1998 and no 
murmur or abnormal heart sounds were detected.  The examiner 
stated that there was no evidence of congestive heart 
failure.  An EKG was normal and a stress test was ordered.  
The stress test was conducted in March 1998 and was negative 
for ischemias, anginas, or arrhythmias; however, it had to be 
discontinued due to pain in the Veteran's lower extremities.  

The Veteran was provided with another VA examination in 
December 1999, where chest x-rays were normal and an EKG 
revealed minimal voltage criteria for left ventricular 
hypertrophy.  A stress test was ordered, but no specific 
heart disability was diagnosed.  

In July 2005, the Veteran reported having chest pain, 
shortness of breath, light headedness and blurred vision, and 
he felt that these were indications of heart disease; 
however, an EKG in July 2005 again showed a normal sinus 
rhythm.

The Veteran underwent a VA examination in May 2007; but after 
a review of the Veteran's claims file and an examination of 
the Veteran, the examiner stated that he was unable to render 
a diagnosis of heart disease based on the evidence.

A second VA examiner reviewed the Veteran's claims file in 
February 2008, documenting the Veteran's heart related 
complaints and treatment records dating back to June 1991, 
which included normal ECGs on more than 10 occasions between 
1991 and 2005 as well as a normal cardiac catheterization in 
May 2001, which did not show any arrhythmias, coronary artery 
disease, or myocardial infarction.  Having reviewed the 
Veteran's file, the examiner found that no objective findings 
supported a diagnosis of arrhythmia and no objective findings 
supported an underlying cardiac pathology or diagnosis.

Subsequent to that opinion, the Veteran underwent a 
myocardial perfusion study in August 2009 that revealed 
anteroseptal reperfusion that was consistent with ischemia; 
and the Board sought an expert medical opinion from an 
independent cardiologist to determine whether the Veteran 
currently had heart disease, and, if so, whether it was 
related to the Veteran's good period of service.  However, in 
a March 2010 opinion letter, the cardiologist explained that 
the Veteran did not have heart disease as of May 2001 as a 
coronary angiography was normal; and he concluded therefore 
that the Veteran did not have any heart disease while in 
service and that his chest pains during service were 
noncardiac in nature.

While the Veteran is competent to report chest pain, he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to prove 
that his chest pain is a symptom of heart disease.  

However, the fact remains that the Veteran has a well-
documented history of atypical chest pain dating back to his 
good period of service.  Additionally, the Veteran appears to 
have first experienced the chest pain while serving in the 
Southwest Asia region and he has repeatedly complained about 
chest pain since then at VA examinations and at his hearings 
before the Board.

Lay evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  A lay person, such as the 
Veteran, is therefore considered competent to describe a 
symptom such as chest pain.  It is then the role of the Board 
to assess his credibility in making such statements.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that 
the weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In this 
case, given that the Veteran has consistently reported the 
same symptom of chest pain and the fact that he was treated 
for it in service, the Board considers his reports to be 
credible for the limited purpose of establishing that he 
began having chest pain in service and has continued to have 
it to the present day. 

Given that the complaints of chest pain have spanned over a 
number of years, the Veteran clearly meets the six month 
threshold required for an undiagnosed illness.

The next hurdle is that the symptoms cannot be attributable 
to a known diagnosis.  To this end, the Veteran has 
repeatedly been diagnosed with atypical chest pain but has 
not been diagnosed with heart disease.  There has been no 
real explanation that the chest pain has been related to a 
known disability, aside from the examiner's suggestion in May 
2008 that the Veteran's complaints of chest pain were related 
to his gastrointestinal disabilities.  However, she provided 
no mechanism to support this conclusion; and the Board notes 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  There has been no other medical evidence 
attributing the Veteran's complaints of chest pain to a known 
diagnosis.  As such, the Board concludes that the Veteran's 
atypical chest pain should be considered a symptom of an 
undiagnosed illness, and because the symptoms clearly began 
while the Veteran was in the Southwest Asia theater of 
operations in 1991 and persisted for more than six months, 
the criteria for service connection have been met.  

As such, service connection for an undiagnosed illness 
manifested by chest pain is granted.

Hypertension 

The Veteran has also asserted that he has hypertension as a 
result of his time in service, as he rationalized at his 
hearing before the Board that he did not have high blood 
pressure prior to service.  

While the Veteran is currently diagnosed with hypertension, 
service treatment records do not show that he was actually 
diagnosed with hypertension during his good period of 
service.  There is also no evidence that hypertension was 
manifest within a year after service.

A medical opinion was obtained in February 2008 to address 
the etiology of the Veteran's hypertension.  The examiner 
reviewed the Veteran's extensive claims file, taking note of 
his social and employment history, his past medical, and his 
family history (noting that there was a family history of 
hypertension in the Veteran's family).  The examiner also 
reviewed the service treatment records and observed that the 
Veteran was not actually diagnosed with hypertension until 
March 2001, many years after he separated from service 
(approximately 5 years after he separated from service and 
close to 8 years after his period of good service ended).  
After her thorough review, the examiner opined that it was 
more likely than not that the Veteran's hypertension was 
either caused by or related to his acute drug abuse (which 
she noted was well documented in the Veteran's claims file).  
While the examiner did not specifically state that it was 
less likely than not that the Veteran's hypertension either 
was caused by or began during his military service, it is 
clear from a review of the medical opinion of record that the 
examiner believed this to be the case.  The examiner focused 
on the fact that the Veteran's hypertension was not diagnosed 
for a number of years after separation, and she specifically 
concluded that the hypertension was a product of many years 
of drug and alcohol abuse, implying thus that the 
hypertension was not caused by the Veteran's time in service.  
Additionally, the examiner did not make any statement from 
which it could be deduced that she felt there was any 
relationship between the Veteran's hypertension and his time 
in service.  In this regard, the Board concludes that the 
examiner substantially complied with the Board's remand 
instructions in that she addressed the etiology of the 
Veteran's hypertension which had been the ultimate reason for 
the Board's remand.

It is true that the Veteran's drug abuse occurred before, 
during, and after service.  However, with regard to drug and 
alcohol abuse, the regulations provide that, while the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct, the progressive and frequent 
use of drugs to the point of addiction will be considered 
willful misconduct.  Additionally, where drugs are used to 
enjoy or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d) 
(regarding service connection where disability is a result of 
abuse of drugs.).  Where drugs are used for therapeutic 
purposes or where use of drugs or addiction thereto, results 
from a service-connected disability, it will not be 
considered of misconduct origin.  See 38 C.F.R. § 
3.301(c)(3). 
 
Similarly, an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998). 

The Veteran's long history of substance abuse is well 
documented in the record.  The Veteran has been to substance 
rehabilitation on a number of occasions (it was noted in a 
February 2008 VA examination report that the Veteran had been 
to rehabilitation on at least four occasions between 1991 and 
1995).  In June 1999, he reported drinking 20-25 beers daily 
as well as periodically using marijuana.  In October 1999, it 
was noted that the Veteran had a problem with alcohol abuse, 
and the Veteran indicated that he was an alcoholic and had 
been drinking long before he went into the service.  In July 
2001, the Veteran stated that he had begun drinking when he 
was 15 and began using marijuana shortly thereafter.  There 
is also evidence of cocaine use throughout the treatment 
records and the Veteran has admitted to using hashish as 
well.  Additional treatment records further chronicle the 
Veteran's history of substance abuse that predated his time 
in service and has continued to the present day; however, 
they will not be addressed individually as it is apparent 
that the Veteran's substance abuse was persistent for many 
years, including before, during, and after service.  In fact, 
the Veteran was in part discharged from service on account of 
a positive drug test, which resulted in his later period of 
service being ineligible for VA benefits.  The Veteran also 
wrote a memorandum in May 1996 in which he admitted to having 
a substance abuse problem that had been diagnosed in 1995.

Given this pervasive substance abuse that was acknowledged by 
the Veteran to have pre-dated his time in service, and the 
medical opinion that specifically related the cause of his 
hypertension to his substance abuse, the evidence 
demonstrates that the Veteran's hypertension is the result of 
willful misconduct, and therefore it may not be service 
connected. 

While the Veteran believes that his hypertension is related 
to his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his hypertension and his time in service.

The Board sought to assist him by obtaining a medical opinion 
of record as to the etiology of the Veteran's hypertension, 
but the examiner did not relate the onset or cause of the 
Veteran's hypertension to his time in service.

As such, the criteria for service connection for hypertension 
have not been met, and the Veteran's claim is therefore 
denied.

Headaches

The Veteran contends that he has a headache disorder as a 
result of his time in service.  As will be discussed below, 
the Veteran has credibly reported that his headaches began 
while he was in service.  Various medical professionals have 
attached a number of diagnoses to the Veteran's headaches, 
but no medical consensus has ever been reached as to what the 
appropriate diagnosis would be, and no clinical testing has 
actually provided any explanation for the Veteran's 
headaches.  As such, the Board ultimately concludes that the 
Veteran's subjective complaints of headaches are actually a 
symptom of a chronic multisymptom illness as contemplated by 
38 C.F.R. § 3.317(b).

Service treatment records show that the Veteran was assessed 
with possible migraine headaches in February 1994, after he 
reported having headaches over the previous three weeks.  In 
May 1994, the Veteran was noted to have had headaches for the 
previous 3 years (placing the onset in the first period of 
service), and the impression of chronic tension headaches was 
rendered.  In October 1995, it was again noted that the 
Veteran had chronic tension headaches.  In March 1996, the 
Veteran stated that he had the same headache when he smelled 
black tar.  At his separation physical the Veteran complained 
of headaches and it was questioned whether a diagnosis of 
"Gulf War syndrome" was appropriate.  In another service 
treatment record, the Veteran indicated that he had had 
headaches since approximately May 1991.  As such, while the 
Veteran was in service, a number of possible diagnoses were 
suggested to explain the onset of headaches, but no medical 
consensus was ever reached.

Following service, it was noted at a general VA examination 
in February 1998 that the Veteran had headaches since 1992 or 
1993 that were triggered by certain chemical smells.  The 
Veteran was then provided with a more specific neurological 
examination in March 1998 at which he dated the onset of his 
headaches to sometime in late 1991 or early 1992.  The 
Veteran described a generalized headache that was associated 
with some dizziness.  The Veteran admitted to being an 
alcoholic and indicated that he had used cocaine and 
marijuana in the past.  The examiner found that the Veteran 
was experiencing muscle contraction headaches.  He added that 
how much of the problem was related to the Veteran's ongoing 
alcohol problem was unclear, but the examiner stated that 
nothing abnormal was seen on the examination. 

The CT scans of the Veteran's head in May 1998 were normal, 
and the examiner stated that neuropsychiatric testing did not 
reveal any organicity to his complaints of memory loss.  The 
examiner also stated that there was no evidence of organic 
neurological disease.  As such, while the doctors endeavored 
to provide a diagnosis to explain the Veteran's headaches, 
they did not reach agreement on a specific diagnosis, and the 
testing did not reveal any medical explanation for the 
headaches.

At his hearing before the Board in April 1999, the Veteran 
reported having had headaches since early 1991 or 1992.  He 
testified that he had been sober for the past 6-8 weeks but 
continued nevertheless to have headaches, arguing that this 
was evidence that his headaches were not the result of drug 
or alcohol abuse.  The Veteran testified that he first began 
having headaches when he was in Saudi Arabia, adding that the 
headaches were currently manifested by throbbing and were 
triggered by the smell of bleach.

A neurological examination was provided in November 1999, 
where the Veteran complained about headaches that occurred 
mainly across his forehead and bitemporal area, which he 
described as throbbing pain.  The Veteran indicated that the 
headaches were sometimes triggered by the smell of bleach or 
tar.  He also indicated that the headaches were accompanied 
by balance problems, blurry vision, or eye pain.  The Veteran 
stated that his headaches had begun between 1991 and 1992 
after the Gulf War, and he denied having any headaches before 
that time.  It was noted that a CAT scan in May 1998 was 
normal and led to the impression of muscle contraction 
headaches.  The examiner diagnosed the Veteran with chronic 
headaches, mixed-type, but noted that he could not provide 
any objective evidence of the headaches as the diagnosis was 
based on the Veteran's subjective symptoms. Thus, this 
examiner also failed to determine a conclusive medical 
explanation for the headaches and simply attached the title 
"chronic headaches, mixed-type" to the Veteran's subjective 
reports.  

Several years later, the Board remanded the Veteran's claim 
again to obtain an additional VA examination.  The Board 
directed that the medical opinion address the etiology of any 
current headache disorder and discuss the in-service 
complaints of headaches since 1991 and the post-service 
treatment records attributing the Veteran's headaches to 
either his substance abuse or to his 1998 automobile 
accident.

The Veteran underwent the VA examination in August 2007 at 
which he again reported first having headaches after the Gulf 
War in 1991 or 1992.  The Veteran indicated that he continues 
to have headaches which he treats with Tylenol or Bayer and 
by beating himself on the neck or across the bridge of his 
nose.  It was noted that an MRI of the Veteran's brain in 
October 2005 showed a right maxillary sinus mucus retention 
cyst.  The examiner noted that the Veteran did report 
headaches during his first period of service, but found that 
the current symptomatology was mostly subjective symptoms.  
As such, the examiner found that he could not determine the 
etiology of the Veteran's headaches without speculation.

A second examiner reviewed the Veteran's claims file in 
February 2008 noting that the Veteran had normal CAT scans of 
his brain in April and August 1998; had been diagnosed with 
chronic tension headaches in May 1994; had been found to have 
no organic brain disease by neuropsychiatric testing in March 
1998; had been diagnosed with mixed cephalgia in November 
1999; had a normal CAT scan in December 2001; was diagnosed 
with chronic cephalgia, tension type in January 2002; had 
been found to have no objective findings to support a 
diagnosis in March 2002; and had a normal MRI of his brain in 
October 2005.

The examiner did not find a specific headache disorder.  
Rather, she indicated that the Veteran had mixed cephalgia; 
and cephalgia is synonymous with symptoms manifesting with 
pain in the head, which may be described as dull, aching, 
throbbing, shooting, sharp or stabbing.  

The regulations provide that objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include 
headache pain.  38 C.F.R. § 3.317(b).

The Veteran has complained about headaches dating back to his 
time in the Southwest Asia region; and it appears that each 
different medical professional who has treated him has coined 
a different phrase to describe the Veteran's headaches, 
including tension headaches, muscle contraction headaches, 
and mixed-type headaches.  However, the multitude of 
diagnoses without any consensus gives support to the 
conclusion that the Veteran's headaches are a symptom of a 
medically unexplained chronic multi symptom illness.  This 
conclusion is given additional support by the examiner in 
February 2008 who concluded that the Veteran did not have a 
specific headache disorder.  Medical testing has also failed 
to substantiate an actual headache disability.  

While one examiner in 2007 found that the Veteran's current 
headache symptomatology was mostly subjective symptoms, a lay 
person, such as the Veteran, is considered competent to 
report a symptom such as a headache because he is uniquely 
positioned to report when his head hurts.  The issue is then 
whether the Veteran is credible in reporting such a 
complaint.  It is noted that the Veteran has often been vague 
and nonspecific in reporting his physical problems at 
hearings and in statements throughout the course of his 
appeal.  However, with regard to his headache complaints, he 
has consistently reported that they began during his service 
in the Southwest Asia region, and that they have persisted 
since that time.  This consistency of reporting adds 
credibility to his reports about the onset of the headaches, 
and allows the Board to conclude that he has credibly 
reported the onset of his headache symptoms.

The Veteran currently has headaches, and while several known 
diagnoses have been advanced, no medical consensus has been 
reached as to an appropriate diagnosis that would match the 
reported symptoms.  When this is coupled with the fact that 
the onset of the headaches occurred while the Veteran was 
stationed in the Persian Gulf, the Board concludes that the 
Veteran's headache symptomatology meets the criteria for a 
medically unexplained chronic multi symptom illness.  
Therefore, service connection for headaches is granted.

Sleep disorder

The Veteran contends that he has a sleep disorder as a result 
of his time in the Southwest Asia region.  

Service treatment records show that on medical history 
surveys completed in October 1995 and March 1996, the Veteran 
indicated that he was having frequent trouble sleeping.  In 
October 1995, the Veteran also reported having sleep 
disturbance since May 1991.

In a private treatment record dated in October 1999, the 
Veteran reported having had an irregular sleeping pattern 
since the Gulf War, although he stated that he slept well 
once he fell asleep.  At a VA examination in May 1998, the 
Veteran reported that his sleep was poor, as he would only 
get about 3 hours and would wake up feeling tired.  In 
December 1999 a VA psychiatric examiner noted that the 
Veteran reported sleep disturbance, which he associated with 
his chronic pain.  

It is important to mention that because the Veteran reported 
his sleeping problems while on active duty, it does not need 
to be shown that the disability manifested to a degree of 10 
percent at any time after service.

The Board remanded the Veteran's claim in 2006 to obtain a 
medical examination to determine whether he had a current 
sleep disorder, and if so, what the etiology of such a 
disorder was.

As requested, the Veteran was provided with a VA examination 
in May 2007 at which he reported that he had great difficulty 
sleeping, explaining that he gets scared and lacks people to 
trust.  The Veteran indicated that he slept in various places 
during the day including in restrooms, on the beach, and 
under trees.  He denied any sleeping problem secondary to 
pain, and he was unsure whether he had any daytime 
hypersomnolence.  The Veteran also denied having ever 
undergone any sleep study.  After examining the Veteran, the 
examiner found that it was speculative whether the Veteran's 
difficulty sleeping was attributable to his good period of 
active duty or to an undiagnosed illness.  

While no specific sleep disorder was diagnosed, the medical 
opinion continued to show that the Veteran has difficulty 
sleeping; and it is noted that manifestations of undiagnosed 
illness are presumed service-connected unless there is 
affirmative evidence that an undiagnosed illness was instead 
caused by a supervening condition.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).

In this case, evidence of a supervening condition is not 
present.  It is true that the Veteran has had a rampant drug 
addiction throughout the course of his appeal.  However, his 
sleeping problems predated that addiction and have persisted 
after it.

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person, and does 
not require any specialized education, training, or 
experience.  38 C.F.R. § 3.159(a)(2).  As such, the Veteran 
is competent to report when he began having sleeping 
problems.

Competency must however be distinguished from weight and 
credibility, as the former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a 
medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. Sept. 14, 2009), quoting Jandreau, 492 F.3d 
at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
reported history of having sleep problems since his time in 
the Persian Gulf region.  In light of foregoing, and the 
Federal Circuit's recent decision in Davidson, the Board 
finds that service connection is warranted for a sleep 
disorder based on an undiagnosed illness.

It appears that the RO realized the fact that the two 
examinations had not fully addressed the Board's questions on 
remand, and in August 2008, the RO scheduled the Veteran for 
a VA examination.  A handwritten note on the form alerting 
the Veteran to the scheduled examination appears to suggest 
that the Veteran canceled the examination; however, there is 
no indication who made the note or what conversation this 
note was based upon.  As such, this does not provide 
sufficient evidence that the Veteran refused to attend an 
examination.

Frequent bowel movements

The Veteran initiated this claim in September 2004 indicating 
that he had loss of weight and bowel movements of the 
stomach.  The RO characterized the issue as service 
connection for frequent bowel movements (of the stomach), and 
the Veteran described it as a stomach condition in his notice 
of disagreement.

The Veteran was asked by the Veterans Law Judge to describe 
his bowel problems and explain when they began.  The Veteran 
responded with the following, which is quoted directly, with 
the paragraph breaks occurring when the judge acknowledged 
the Veteran's statements:

All I can tell you is this, I have a point 
in my life that supposed to be natural for 
everybody.  That's called having sex, and 
peeing, and poo pooing.  And if you got 
problems poo pooing, and having sex, as a 
man or woman or whatever, that's something 
serious.  And so, my sexual life is 
abnormal, you say, why is that Mr. 
[Veteran]?  Because for number one, it takes 
something to make it right.  Number two, my 
bowels is abnormal, because I'm not passing 
gas, I'm not using a bowel movement, because 
I'm not eating.  And you suppose to do these 
things everyday or every other day.  
And it's hard.  And so they say well, take 
this, and take this, and take this, and 
we'll test you.  I've done that, what's 
next?  Oh, Mr. [Veteran], we see blood this 
and (inaudibles), I'm telling you already 
some doctor had to tell me this.  So, what's 
the problem?
It is difficult to determine what the exact disability or 
symptom is that the Veteran is claiming service connection 
for.  However, it is noted that on other occasions the 
Veteran has complained about frequent bowel movements 
beginning after service, and it is noted that a Veteran is 
competent to report a symptom such as frequent bowel 
movements.  The Veteran is also considered credible as no 
evidence has been presented disputing the fact that he 
currently has frequent bowel movements. 

The Board remanded the Veteran's claim to obtain a medical 
opinion as to the Veteran's subjective complaints.  

The Veteran underwent the VA examination in May 2007 where he 
reported that his stomach problems started between 1991 and 
1992.  The Veteran stated that he currently had a tight 
feeling in the stomach epigastric area, and that he had 
periodic nausea, vomiting, and diarrhea.  On physical 
examination, the examiner found the Veteran to have 
tenderness in the epigastric area, but no masses were 
palpable, and the Veteran had normal sphincter tone without 
any bleeding noted, and there was only a mild fecal stain on 
his underwear.  The examiner noted that an EGD in October 
1999 had revealed a number of gastrointestinal conditions, 
including Barrett's esophagus, reflux esophagitis, gastritis 
in the stromal stomach, nodular mucosa in the pylorus, 
duodenitis in the bulb/descending duodenum, and a hiatal 
hernia.  However, with regard to the specific issue of 
frequent bowel movements, the examiner stated that he was 
unable to determine the etiology of the Veteran's bowel 
related symptoms without resorting to speculation.

A second examiner reviewed the Veteran's claim in February 
2008, but she did not specifically address the frequent bowel 
movements.  Rather, she focused on the Veteran's 
gastrointestinal conditions as a whole, concluding the 
Veteran's gastrointestinal conditions were fully explained by 
his alcohol, marijuana, hashish, tobacco, cocaine, and 
prescription drug use.

Thus, the Board is confronted with two opinions which both 
speak to the issue of the Veteran's frequent bowel movements.  
The first opinion was unable to associate a known diagnosis 
to the Veteran's reported symptom, the second opinion did not 
speak directly to specific symptom at issue in this case.  

The regulations provide that if there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2008). 

In this case, the evidence is at least in relative equipoise 
as the one medical opinion which specifically commented on 
the Veteran's frequent bowel movements was unable to 
determine their etiology.  The second opinion did not 
specifically address frequent bowel movements and therefore, 
the Board will resolve reasonable doubt in the Veteran's 
favor, and conclude that the Veteran's frequent bowel 
movements are the result of either a medically unexplained 
chronic multisymptom illness or an undiagnosed illness.  

With regard to the onset of the Veteran's frequent bowel 
movements, the Veteran has stated that he has had problems 
with frequent bowel movements ever since his time in service.  
Given this conclusion, there is no need to show that the 
Veteran's frequent bowel movements have manifested to the 
level of 10 percent disabling at some time after service, 
which would be required were it shown that the frequent bowel 
movements began after service. The evidence also clearly 
shows that the frequent bowel movements have been present for 
more than six months, as the Veteran has been complaining 
about them for the duration of his claim.

As such, the Board concludes that the criteria for service 
connection have been met, and therefore service connection 
for frequent bowel movements is granted.

In reaching this decision, the Board emphasizes that this 
holding is limited to only the symptom of frequent bowel 
movements and not to the Veteran's numerous gastrointestinal 
issues as a whole.  As such, this decision does not find that 
any of the conditions that were identified by the October 
1999 EGD, including Barrett's esophagus, reflux esophagitis, 
gastritis in the stromal stomach, nodular mucosa in the 
pylorus, duodenitis in the bulb/descending duodenum, or a 
hiatal hernia were the result of the Veteran's time in 
service; and it is specifically noted that the VA examiner in 
February 2008 found that these symptoms were the result of 
the Veteran's substance abuse. 


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
as well as informing him how disability ratings and effective 
dates are formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran has testified three separate times 
at hearings before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for non-cardiac chest pain is granted.  

Service connection for hypertension is denied.  

Service connection for a headache disorder is granted.

Service connection for a sleep disorder resulting from an 
undiagnosed illness is granted.  

Service connection for frequent bowel movements is granted.

 

			
	MICHAEL MARTIN 	KATHLEEN K. GALLAGHER
	          Acting Veterans Law Judge                              
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


